PER CURIAM
The issue is whether a 1987 amendment to ORS 656.236(2) applies to prohibit the award of court costs in this case. The claimant sought judicial review of an order of the Workers’ Compensation Board on April 15,1987. On January 6,1988, the Court of Appeals decided in favor of the employer and ordered the claimant to pay his employer’s court costs.
This case was decided after the effective date of the amendment. Therefore, the amendment applies and the Court of Appeals erred in assessing costs against the claimant. Fromme v. Fred Meyer, Inc., 306 Or 558, 761 P2d 515 (1988); Barton v. SAIF, 306 Or 567, 761 P2d 518 (1988).
The decision of the Court of Appeals awarding costs to the employer is reversed.